SECURITIES PURCHASE AGREEMENT

LAURUS MASTER FUND, LTD.

 

and

 

PETROL OIL AND GAS, INC.

 

Dated: May 31, 2006

 

 

NY483949.3

20389110047

06/07/2006 :lh

 

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

 

1.

Agreement to Sell and Purchase

1

2.

Fees and Warrant

1

3.

Closing, Delivery and Payment

2

 

3.1

Closing

2

 

3.2

Delivery

2

4.

Representations and Warranties of the Company

2

 

4.1

Organization, Good Standing and Qualification

2

 

4.2

Subsidiaries

4

 

4.3

Capitalization; Voting Rights.

4

 

4.4

Authorization; Binding Obligations

5

 

4.5

Liabilities

5

 

4.6

Agreements; Action

5

 

4.7

Obligations to Related Parties

7

 

4.8

Changes

8

 

4.9

Title to Properties and Assets; Liens, Etc

9

 

4.10

Intellectual Property

9

 

4.11

Compliance with Other Instruments

10

 

4.12

Litigation

10

 

4.13

Tax Returns and Payments

10

 

4.14

Employees

11

 

4.15

Registration Rights and Voting Rights

11

 

4.16

Compliance with Laws; Permits

12

 

4.17

Environmental and Safety Laws

12

 

4.18

Valid Offering

12

 

4.19

Full Disclosure

12

 

4.20

Insurance

13

 

4.21

SEC Reports

13

 

4.22

Listing

13

 

4.23

No Integrated Offering

13

 

4.24

Stop Transfer

14

 

4.25

Dilution

14

 

4.26

Patriot Act

14

 

4.27

ERISA

14

5. Representations and Warranties of the Purchaser

15

 

5.1

No Shorting

15

 

5.2

Requisite Power and Authority

15

 

5.3

Investment Representations

15

 

5.4

The Purchaser Bears Economic Risk

16

 

5.5

Acquisition for Own Account

16

 

5.6

The Purchaser Can Protect Its Interest

16

 

5.7

Accredited Investor

16

 

 

NY483949.3

20389110047

06/07/2006 :lh

i

 

 

 


--------------------------------------------------------------------------------



Page(s)

 

 

 

5.8

Legends.

16

6.

Covenants of the Company

17

 

6.1

Stop-Orders

17

 

6.2

Listing or Quotation

17

 

6.3

Market Regulations

17

 

6.4

Reporting Requirements

18

 

6.5

Use of Funds

19

 

6.6

Access to Facilities

19

 

6.7

Taxes

19

 

6.8

Insurance

20

 

6.9

Intellectual Property

21

 

6.10

Properties

21

 

6.11

Confidentiality

21

 

6.12

Required Approvals

21

 

6.13

Reissuance of Securities

22

 

6.14

Opinion

23

 

6.15

Margin Stock

23

 

6.16

Financing Right of First Refusal.

23

 

6.17

Additional Investment

24

 

6.18

Authorization and Reservation of Shares

24

7.

Covenants of the Purchaser

24

 

7.1

Confidentiality

24

 

7.2

Non-Public Information

24

 

7.3

Limitation on Acquisition of Common Stock of the Company

24

8.

Covenants of the Company and the Purchaser Regarding Indemnification.

24

 

8.1

Company Indemnification

24

 

8.2

Purchaser’s Indemnification

25

9.

Registration Rights.

25

 

9.1

Registration Rights Granted

25

 

9.2

Offering Restrictions

25

10.

Miscellaneous.

26

 

10.1

Governing Law, Jurisdiction and Waiver of Jury Trial

26

 

10.2

Severability

27

 

10.3

Survival

27

 

10.4

Successors

27

 

10.5

Entire Agreement; Maximum Interest

27

 

10.6

Amendment and Waiver.

28

 

10.7

Delays or Omissions

28

 

10.8

Notices

28

 

10.9

Attorneys’ Fees

29

 

10.10

Titles and Subtitles

29

 

10.11

Facsimile Signatures; Counterparts

29

 

10.12

Broker’s Fees

29

 

10.13

Construction

30





 

NY483949.3

20389110047

06/07/2006 :lh

ii

 

 

 


--------------------------------------------------------------------------------



LIST OF EXHIBITS

Form of Term Note

Exhibit A

Form of Warrant

Exhibit B

Form of Opinion

Exhibit C

Form of Escrow Agreement

Exhibit D

 

NY483949.3

20389110047

06/07/2006 :lh

iii

 

 

 


--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 31, 2006, by and between PETROL OIL AND GAS, INC., a Nevada
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (the “Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured Term
Note in the aggregate principal amount of Ten Million Dollars ($10,000,000) in
the form of Exhibit A hereto (as amended, modified and/or supplemented from time
to time, the “Note”);

WHEREAS, the Company wishes to issue to the Purchaser a warrant in the form of
Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) to purchase up to 400,000 shares of the Company’s common stock
(subject to adjustment as set forth therein), $0.001 par value per share (the
“Common Stock”) in connection with the Purchaser’s purchase of the Note;

WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and

WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.            Agreement to Sell and Purchase. Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Note. The sale of the Note on the Closing Date
shall be known as the “Offering.” The Note will mature on the Maturity Date (as
defined in the Note). Collectively, the Note, the Warrant and the Common Stock
issuable upon exercise of the Warrant are referred to as the “Securities.”

2.

Fees and Warrant. On the Closing Date:

(a)          The Company will issue and deliver to the Purchaser the Warrant to
purchase up to 400,000 shares of Common Stock (subject to adjustment as set
forth therein) in connection with the Offering, pursuant to Section 1 hereof.
All the representations, covenants, warranties, undertakings, and
indemnification, and other rights made or granted to or for the benefit of the
Purchaser by the Company are hereby also made and granted for the benefit of the
holder of the Warrant and shares of the

 

NY483949.3

20389110047

06/07/2006 :lh

 

 

 

 


--------------------------------------------------------------------------------



Company’s Common Stock issuable upon exercise of the Warrant (the “Warrant
Shares”).

(b)          Subject to the terms of Section 2(d) below, the Company shall pay
to Laurus Capital Management, LLC, the manager of the Purchaser, a closing
payment in an amount equal to three and one-half percent (3.50%) of the
aggregate principal amount of the Note. The foregoing fee is referred to herein
as the “Closing Payment.”

(c)          The Company shall reimburse the Purchaser for its reasonable
expenses (including legal fees and expenses) incurred in connection with the
preparation and negotiation of this Agreement and the Related Agreements (as
hereinafter defined), and expenses incurred in connection with the Purchaser’s
due diligence review of the Company and its Subsidiaries (as defined in Section
4.2) and all related matters. Amounts required to be paid under this Section
2(c) will be paid on the Closing Date.

(d)          The Closing Payment and the expenses referred to in the preceding
clause (c) (net of deposits previously paid by the Company) shall be paid at
closing out of funds held pursuant to the Escrow Agreement (as defined below)
and a disbursement letter (the “Disbursement Letter”).

3.

Closing, Delivery and Payment.

3.1         Closing. Subject to the terms and conditions herein, the closing of
the transactions contemplated hereby (the “Closing”), shall take place on the
date hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

3.2         Delivery. Pursuant to the Escrow Agreement, at the Closing on the
Closing Date, the Company will deliver to the Purchaser, among other things, the
Note and the Warrant and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer.

4.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

4.1  Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries has the corporate, limited liability company or partnership, as
the case may be, power and authority to own and operate its properties and
assets and, insofar as it is or shall be a party thereto, to (1) execute and
deliver (i) this Agreement, (ii) the Note and the Warrant to be issued in
connection with this Agreement, (iii) the Reaffirmation and Ratification
Agreement dated as of the date hereof among the Company, Coal Creek Pipeline,
Inc. (“Coal Creek”), Neodesha Pipeline, Inc. (“Neodesha”) and the Purchaser (as
amended, modified and/or supplemented from time to time, the “Reaffirmation
Agreement”) pursuant to which the Company, Coal Creek and Neodesha reaffirm
their respective obligations under, among other documents, instruments and
agreements, (A) the Securities Purchase

 

NY483949.3

20389110047

06/07/2006 :lh

2

 

 

 


--------------------------------------------------------------------------------



 

Agreement dated as of October 28, 2004 by and between the Company and the
Purchaser (as amended, modified and/or supplemented from time to time), (B) the
Securities Purchase Agreement dated as of October 31, 2005 by and between the
Company and the Purchaser (as amended, modified and/or supplemented from time to
time), (C) the Securities Purchase Agreement dated as of March 31, 2006 by and
between the Company and the Purchaser (as amended, modified and/or supplemented
from time to time), (D) the Secured Convertible Term Note dated as of October
28, 2004 made by the Company in favor of the Purchaser in the original principal
amount of $8,000,000, (E) the Amended and Restated Secured Term Note effective
as of October 31, 2005 made by the Company in favor of the Purchaser in the
original principal amount of $10,000,000, (F) the Amended and Restated Secured
Term Note dated as of March 31, 2006 made by the Company in favor of the
Purchaser in the original principal amount of $5,000,000, (G) the Amended and
Restated Master Security Agreement dated as of October 31, 2005 by and between
the Company and the Purchaser (as amended, modified and/or supplemented from
time to time, the “Company Master Security Agreement”), (H) the Master Security
Agreement dated as of October 31, 2005 by and among Neodesha, Coal Creek and the
Purchaser (as amended, modified and/or supplemented from time to time, the
“Guarantor Security Agreement” together with the Company Master Security
Agreement, each a “Master Security Agreement” and collectively, the “Master
Security Agreements”), (I) the Guaranty dated October 31, 2005 made by Coal
Creek in favor of the Purchaser (as amended, modified and/or supplemented from
time to time), (J) the Guaranty dated October 31, 2005 made by Neodesha in favor
of the Purchaser (as amended, modified and/or supplemented from time to time),
(K) the Stock Pledge Agreement dated as of October 31, 2005 by and between the
Company and the Purchaser and (L) the Restricted Account Agreement dated as of
October 28, 2004 among North Fork Bank, a New York banking corporation, the
Company and the Purchaser, (iv) the Registration Rights Agreement relating to
the Warrant dated as of the date hereof by and between the Company and the
Purchaser (as amended, modified and/or supplemented from time to time, the
“Registration Rights Agreement”), (v) the Funds Escrow Agreement dated as of the
date hereof among the Company, the Purchaser and the escrow agent referred to
therein, substantially in the form of Exhibit D hereto (as amended, modified
and/or supplemented from time to time, the “Escrow Agreement”), (vi) the Second
Amendment to Amended and Restated Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated as of the date hereof
made by the Company, Coal Creek and Neodesha in favor of the Purchaser (as
amended, modified and/or supplemented from time to time) and (vii) all other
documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the preceding clauses (ii) through
(vii), collectively, the “Related Agreements”); (2) issue and sell the Note, the
Warrant and the Warrant Shares; and (3) carry out the provisions of this
Agreement and the Related Agreements and to carry on its business as presently
conducted. Each of the Company and each of its Subsidiaries is duly qualified
and is authorized to do business and is in good standing as a foreign
corporation, partnership or limited liability company, as the case may be, in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company and its
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”).

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

3

 

 

 


--------------------------------------------------------------------------------



 4.2         Subsidiaries. Each direct and indirect Subsidiary of the Company,
the direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

4.3

Capitalization; Voting Rights.

(a)          The authorized capital stock of the Company, as of the date hereof
consists of 110,000,000 shares, of which 100,000,000 are shares of Common Stock,
par value $0.001 per share, 28,630,419 shares of which are issued and
outstanding, and 10,000,000 are shares of preferred stock, par value $0.001 per
share of which zero shares of preferred stock are issued and outstanding. The
authorized, issued and outstanding capital stock of each Subsidiary of the
Company is set forth on Schedule 4.3.

(b)          Except as disclosed on Schedule 4.3 or in the Company’s Exchange
Act filings, as defined below, other than: (i) the shares reserved for issuance
under the Company’s stock option plans; and (ii) shares which may be granted
pursuant to this Agreement and the Related Agreements, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note or the Warrant, or the issuance of any of
the Warrant Shares, nor the consummation of any transaction contemplated hereby
will result in a change in the price or number of any securities of the Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.

(c)          All issued and outstanding shares of the Company’s Common Stock:
(i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

(d)          The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Articles of Incorporation
(the “Charter”). The Warrant Shares have been duly and validly reserved for
issuance. When issued in compliance with the provisions of this Agreement and
the Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.

 

NY483949.3

20389110047

06/07/2006 :lh

4

 

 

 


--------------------------------------------------------------------------------



 

4.4         Authorization; Binding Obligations. All corporate, partnership or
limited liability company, as the case may be, action on the part of the Company
and each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing. This Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of each of the Company and each of its Subsidiaries,
enforceable against each such person or entity in accordance with their terms,
except:

(a)          as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

(b)          general principles of equity that restrict the availability of
equitable or legal remedies.

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

4.5         Liabilities. Neither the Company nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any of the Company’s filings under the
Securities Exchange Act of 1934 (“Exchange Act”) made prior to or concurrent
with the date of this Agreement (collectively, the “Exchange Act Filings”),
copies of which have been provided to the Purchaser.

4.6         Agreements; Action. Except as set forth on Schedule 4.6 or as
disclosed in any Exchange Act Filings:

(a)          There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
or any of its Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company or any
of its Subsidiaries in excess of $100,000 (other than obligations of, or
payments to, the Company or any of its Subsidiaries arising from purchase or
sale agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights.

(b)          Since December 31, 2005 (the “Balance Sheet Date”), neither the
Company nor any of its Subsidiaries has: (i) declared or paid any dividends, or

 

NY483949.3

20389110047

06/07/2006 :lh

5

 

 

 


--------------------------------------------------------------------------------



authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate; (iii)
made any loans or advances to any person or entity not in excess, individually
or in the aggregate, of $100,000, other than ordinary course advances for travel
expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.

(c)          For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company or any Subsidiary of the Company has reason to believe
are affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

(d)          The Company maintains disclosure controls and procedures
(“Disclosure Controls”) designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized, and reported, within the time
periods specified in the rules and forms of the Securities and Exchange
Commission (“SEC”).

(e)          The Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:

(i)           transactions are executed in accordance with management’s general
or specific authorization;

(ii)         unauthorized acquisition, use, or disposition of the Company’s
assets that could have a material effect on the financial statements are
prevented or timely detected;

(iii)        transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;

(iv)        transactions are recorded as necessary to maintain accountability
for assets; and

 

 

NY483949.3

20389110047

06/07/2006 :lh

6

 

 

 


--------------------------------------------------------------------------------



(v)          the recorded accountability for assets is compared with the
existing assets at reasonable intervals, and appropriate action is taken with
respect to any differences.

(f)           There is no weakness in any of the Company’s Disclosure Controls
or Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.

4.7         Obligations to Related Parties. Except as set forth on Schedule 4.7,
there are no obligations of the Company or any of its Subsidiaries to officers,
directors, stockholders or employees of the Company or any of its Subsidiaries
other than:

(a)          for payment of salary for services rendered, one percent (1%) over
riding royalty payments due to the president of the Company and for bonus
payments;

(b)          reimbursement for reasonable expenses incurred on behalf of the
Company and its Subsidiaries;

(c)          for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company and each
Subsidiary of the Company, as applicable); and

(d)          obligations listed in the Company’s and each of its Subsidiary’s
financial statements or disclosed in any of the Company’s Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries. Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

7

 

 

 


--------------------------------------------------------------------------------



 4.8         Changes. Since the Balance Sheet Date, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:

(a)          any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(b)          any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

(c)          any material change, except in the ordinary course of business, in
the contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

(d)          any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

(e)          any waiver by the Company or any of its Subsidiaries of a valuable
right or of a material debt owed to it;

(f)          any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;

(g)          any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder of the Company or any of its
Subsidiaries, except for the new employment agreement with Paul Branagan, the
Company’s CEO and President, a copy of which has been provided to the Purchaser;

(h)          any declaration or payment of any dividend or other distribution of
the assets of the Company or any of its Subsidiaries;

(i)           any labor organization activity related to the Company or any of
its Subsidiaries;

(j)           any debt, obligation or liability incurred, assumed or guaranteed
by the Company or any of its Subsidiaries, except those for immaterial amounts
and for current liabilities incurred in the ordinary course of business;

(k)          any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;

(l)           any change in any material agreement to which the Company or any
of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound

 

NY483949.3

20389110047

06/07/2006 :lh

8

 

 

 


--------------------------------------------------------------------------------



which either individually or in the aggregate has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(m)        any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(n)          any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.

4.9         Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

 

(a)

those resulting from taxes which have not yet become delinquent;

(b)          minor liens and encumbrances which do not materially detract from
the value of the property subject thereto or materially impair the operations of
the Company or any of its Subsidiaries, so long as in each such case, such liens
and encumbrances have no effect on the lien priority of the Purchaser in such
property; and

(c)          those that have otherwise arisen in the ordinary course of
business, so long as they have no effect on the lien priority of the Purchaser
therein.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

4.10

Intellectual Property.

(a)          Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and, to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company or any of its Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

(b)          Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of

 

 

NY483949.3

20389110047

06/07/2006 :lh

9

 

 

 


--------------------------------------------------------------------------------



 

the patents, trademarks, service marks, trade names, copyrights or trade secrets
or other proprietary rights of any other person or entity, nor is the Company or
any of its Subsidiaries aware of any basis therefor.

(c)          The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

4.11       Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.

4.12       Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

4.13       Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has timely filed all tax returns (federal, state and local)
required to be filed by it. All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Company or any of its Subsidiaries on or before the Closing, have been paid or
will be paid prior to the time they become delinquent. Except as set forth on
Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised:

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

10

 

 

 


--------------------------------------------------------------------------------



(a)          that any of its returns, federal, state or other, have been or are
being audited as of the date hereof; or

(b)          of any adjustment, deficiency, assessment or court decision in
respect of its federal, state or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

4.14       Employees. Except as set forth on Schedule 4.14, neither the Company
nor any of its Subsidiaries has any collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company or any of its
Subsidiaries. Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of its Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the Company’s knowledge, no employee
of the Company or any of its Subsidiaries, nor any consultant with whom the
Company or any of its Subsidiaries has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company’s knowledge the continued employment by the Company and its
Subsidiaries of their present employees, and the performance of the Company’s
and its Subsidiaries’ contracts with its independent contractors, will not
result in any such violation. Neither the Company nor any of its Subsidiaries is
aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency that
would interfere with their duties to the Company or any of its Subsidiaries.
Neither the Company nor any of its Subsidiaries has received any notice alleging
that any such violation has occurred. Except for employees who have a current
effective employment agreements with the Company or any of its Subsidiaries, no
employee of the Company or any of its Subsidiaries has been granted the right to
continued employment by the Company or any of its Subsidiaries or to any
material compensation following termination of employment with the Company or
any of its Subsidiaries. Except as set forth on Schedule 4.14, the Company is
not aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company or any of its
Subsidiaries, nor does the Company or any of its Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.

4.15       Registration Rights and Voting Rights. Except as set forth on
Schedule 4.15 or as disclosed in Exchange Act Filings, neither the Company nor
any of its Subsidiaries is presently under any obligation, and neither the
Company nor any of its Subsidiaries has granted any rights, to register any of
the Company’s or its Subsidiaries’ presently outstanding securities or any of
its securities that may hereafter be issued. Except as set forth on Schedule
4.15 and except as disclosed in Exchange Act Filings, to the Company’s
knowledge, no stockholder of the Company or any of its Subsidiaries has entered
into any

 

 

NY483949.3

20389110047

06/07/2006 :lh

11

 

 

 


--------------------------------------------------------------------------------



 

agreement with respect to the voting of equity securities of the Company or any
of its Subsidiaries.

4.16       Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner. Each
of the Company and its Subsidiaries has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.17       Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries. For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:

(a)          materials which are listed or otherwise defined as “hazardous” or
“toxic” under any applicable local, state, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or

 

(b)

any petroleum products or nuclear materials.

4.18       Valid Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

4.19       Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant, including all
information the Company and its

 

 

NY483949.3

20389110047

06/07/2006 :lh

12

 

 

 


--------------------------------------------------------------------------------



 

Subsidiaries believe is reasonably necessary to make such investment decision.
Neither this Agreement, the Related Agreements, the exhibits and schedules
hereto and thereto nor any other document delivered by the Company or any of its
Subsidiaries to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchaser by the Company or any of its
Subsidiaries were based on the Company’s and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.

4.20       Insurance. Each of the Company and each of its Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

4.21       SEC Reports. Except as set forth on Schedule 4.21, the Company has
filed all proxy statements, reports and other documents required to be filed by
it under the Securities Exchange Act 1934, as amended (the “Exchange Act”). The
Company has furnished the Purchaser copies of: (i) its Annual Reports on Form
10-KSB for its fiscal year ended December 31, 2005; and (ii) its Quarterly
Reports on Form 10-QSB for its fiscal quarters ended March 31, 2005, June 30,
2005 and September 30, 2005, and the Form 8-K filings which it has made during
the fiscal years 2005 and 2006 to date (collectively, the “SEC Reports”). Except
as set forth on Schedule 4.21, each SEC Report was, at the time of its filing,
in substantial compliance with the requirements of its respective form and none
of the SEC Reports, nor the financial statements (and the notes thereto)
included in the SEC Reports, as of their respective filing dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

4.22       Listing. The Company’s Common Stock is listed or quoted, as
applicable, on a Principal Market (as hereafter defined) and satisfies and at
all times hereafter will satisfy, all requirements for the continuation of such
listing or quotation, as applicable. The Company has not received any notice
that its Common Stock will be delisted from, or no longer quoted on, as
applicable, the Principal Market or that its Common Stock does not meet all
requirements for such listing or quotation, as applicable. For purposes hereof,
the term “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ SmallCap Market, NASDAQ National Markets System, American Stock Exchange
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock).

4.23       No Integrated Offering. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under

 

NY483949.3

20389110047

06/07/2006 :lh

13

 

 

 


--------------------------------------------------------------------------------



 

the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.

4.24       Stop Transfer. The Securities are restricted securities as of the
date of this Agreement. Neither the Company nor any of its Subsidiaries will
issue any stop transfer order or other order impeding the sale and delivery of
any of the Securities at such time as the Securities are registered for public
sale or an exemption from registration is available, except as required by state
and federal securities laws.

4.25       Dilution. The Company specifically acknowledges that its obligation
to issue the shares of Common Stock upon exercise of the Warrant is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other stockholders of the Company.

4.26       Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
nor is or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and covenants that: (i) none of the cash or property that the Company
or any of its Subsidiaries will pay or will contribute to the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser all additional information
regarding the Company or any of its Subsidiaries that the Purchaser deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Company understands and agrees that
if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Purchaser’s investment in the Company. The Company further understands that
the Purchaser may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

4.27       ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither the Company nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code of 1986, as amended (the

 

 

NY483949.3

20389110047

06/07/2006 :lh

14

 

 

 


--------------------------------------------------------------------------------



 

“Code”)); (ii) each of the Company and each of its Subsidiaries has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
its plans; (iii) neither the Company nor any of its Subsidiaries has any
knowledge of any event or occurrence which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any employee benefit plan(s); (iv) neither the Company nor any of its
Subsidiaries has any fiduciary responsibility for investments with respect to
any plan existing for the benefit of persons other than the Company’s or such
Subsidiary’s employees; and (v) neither the Company nor any of its Subsidiaries
has withdrawn, completely or partially, from any multi-employer pension plan so
as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980.

5.            Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows (such representations
and warranties do not lessen or obviate the representations and warranties of
the Company set forth in this Agreement):

5.1         No Shorting. The Purchaser or any of its affiliates and investment
partners has not, will not and will not cause any person or entity, to directly
engage in “short sales” of the Company’s Common Stock as long as the Note shall
be outstanding.

5.2         Requisite Power and Authority. The Purchaser has all necessary power
and authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on the Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
the Purchaser, enforceable in accordance with their terms, except:

(a)          as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

(b)          as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

5.3         Investment Representations. The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Purchaser’s
representations contained in this Agreement, including, without limitation, that
the Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”). The
Purchaser confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note and the Warrant to be purchased by it under
this Agreement and the Warrant Shares acquired by it upon the exercise of the
Warrant, respectively. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrant and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort

 

 

NY483949.3

20389110047

06/07/2006 :lh

15

 

 

 


--------------------------------------------------------------------------------



 

or expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.

5.4         The Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Purchaser must bear the economic risk
of this investment until the Securities are sold pursuant to: (i) an effective
registration statement under the Securities Act; or (ii) an exemption from
registration is available with respect to such sale.

5.5         Acquisition for Own Account. The Purchaser is acquiring the Note and
Warrant and the Warrant Shares for the Purchaser’s own account for investment
only, and not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.

5.6         The Purchaser Can Protect Its Interest. The Purchaser represents
that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrant and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements. Further, the Purchaser is aware of no publication of
any advertisement in connection with the transactions contemplated in the
Agreement or the Related Agreements.

5.7         Accredited Investor. The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.

5.8

Legends.

 

 

(a)

The Note shall bear substantially the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO PETROL OIL AND GAS, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”

(b)          The Warrant Shares, if not issued by DWAC system (as hereinafter
defined), shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN

 

 

NY483949.3

20389110047

06/07/2006 :lh

16

 

 

 


--------------------------------------------------------------------------------



 

THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO PETROL
OIL AND GAS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)

The Warrant shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO PETROL
OIL AND GAS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

6.            Covenants of the Company. The Company covenants and agrees with
the Purchaser as follows:

6.1         Stop-Orders. The Company will advise the Purchaser, promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.

6.2         Listing or Quotation. The Company shall promptly secure the listing
or quotation, as applicable, of the shares of Common Stock issuable upon the
exercise of the Warrant on the Principal Market upon which shares of Common
Stock are listed or quoted for trading, as applicable (subject to official
notice of issuance) and shall maintain such listing or quotation, as applicable,
so long as any other shares of Common Stock shall be so listed or quoted, as
applicable. The Company will maintain the listing or quotation, as applicable,
of its Common Stock on the Principal Market, and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers (“NASD”) and
such exchanges, as applicable.

6.3         Market Regulations. The Company shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchaser and promptly provide copies thereof to the Purchaser.

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

17

 

 

 


--------------------------------------------------------------------------------



 

 

 6.4         Reporting Requirements. The Company will deliver, or cause to be
delivered, to the Purchaser each of the following, which shall be in form and
detail acceptable to the Purchaser:

(a)          As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Company, each of the Company’s and each
of its Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
acceptable to the Purchaser (the “Accountants”), which annual financial
statements shall be without qualification and shall include each of the
Company’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Company’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
all in reasonable detail and prepared in accordance with GAAP, together with (i)
if and when available, copies of any management letters prepared by the
Accountants; and (ii) a certificate of the Company’s President, Chief Executive
Officer or Chief Financial Officer stating that such financial statements have
been prepared in accordance with GAAP and whether or not such officer has
knowledge of the occurrence of any Event of Default (as defined in the Note)
and, if so, stating in reasonable detail the facts with respect thereto;

(b)          As soon as available and in any event within forty five (45) days
after the end of each fiscal quarter of the Company (or at such other times as
Laurus may reasonably request) an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of the Company and each
of its Subsidiaries as at the end of and for such quarter and for the year to
date period then ended, prepared on a consolidating and consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;

(c)          As soon as available and in any event within forty-five (45) days
after the end of each calendar month, a monthly management report, which shall
contain key selected financial items for the Company and its Subsidiaries,
including, revenues, operating expenses, capital costs and general and
administrative expenses (prepared on a cash basis) and copies of all bank
statements and production reports for the Company and its Subsidiaries, in each
case with respect to the immediately preceding month;

(d)          The Company shall timely file with the SEC all reports required to
be filed pursuant to the Exchange Act and refrain from terminating its status as
an issuer required

 

 

NY483949.3

20389110047

06/07/2006 :lh

18

 

 

 


--------------------------------------------------------------------------------



 

by the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination. Promptly after
(i) the filing thereof, copies of the Company’s most recent registration
statements and annual, quarterly, monthly or other regular reports which the
Company files with the Securities and Exchange Commission (the “SEC”), and (ii)
the issuance thereof, copies of such financial statements, reports and proxy
statements as the Company shall send to its stockholders; and

(e)          The Company shall deliver, or cause the applicable Subsidiary of
the Company to deliver, such other information as the Purchaser shall reasonably
request.

6.5         Use of Funds. The Company shall use the proceeds of the sale of the
Note and the Warrant solely for the purpose of drilling activities on those
properties of the Company and Coal Creek set forth on Schedule 6.5 and to pay
fees and expenses in connection with the consummation of the transactions
contemplated by this Agreement and the Related Agreements.

6.6         Access to Facilities. Each of the Company and each of its
Subsidiaries will permit any representatives designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company or any Subsidiary (provided that no such prior notice shall be required
to be given and no such representative of the Company or any Subsidiary shall be
required to accompany the Purchaser in the event the Purchaser believes such
access is necessary to preserve or protect the Collateral (as defined in each
Master Security Agreement) or following the occurrence and during the
continuance of an Event of Default (as defined in the Note)), to:

(a)          visit and inspect any of the properties of the Company or any of
its Subsidiaries;

(b)          examine the corporate and financial records of the Company or any
of its Subsidiaries (unless such examination is not permitted by federal, state
or local law or by contract) and make copies thereof or extracts therefrom; and

(c)          discuss the affairs, finances and accounts of the Company or any of
its Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

6.7         Taxes. Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all taxes, assessments and governmental charges or levies imposed upon
the income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company or any

 

 

NY483949.3

20389110047

06/07/2006 :lh

19

 

 

 


--------------------------------------------------------------------------------



 

of its Subsidiaries and (iii) if the Company and/or such Subsidiary shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP; and provided, further, that the Company and its Subsidiaries will pay all
such taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.

6.8         Insurance. Each of the Company and its Subsidiaries will keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for their respective obligations hereunder and under the
Related Agreements. At the Company’s and each of its Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company’s or the respective
Subsidiary’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company or any of its Subsidiaries either directly or through governmental
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which the Company or the respective
Subsidiary is engaged in business; and (v) furnish the Purchaser with (x) copies
of all policies and evidence of the maintenance of such policies at least thirty
(30) days before any expiration date, (y) excepting the Company’s workers’
compensation policy, endorsements to such policies naming the Purchaser as
“co-insured” or “additional insured” and appropriate loss payable endorsements
in form and substance satisfactory to the Purchaser, naming the Purchaser as
loss payee, and (z) evidence that as to the Purchaser the insurance coverage
shall not be impaired or invalidated by any act or neglect of the Company or any
Subsidiary and the insurer will provide the Purchaser with at least thirty (30)
days notice prior to cancellation. The Company and each Subsidiary shall
instruct the insurance carriers that in the event of any loss thereunder, the
carriers shall make payment for such loss to the Company and/or the Subsidiary
and the Purchaser jointly. In the event that as of the date of receipt of each
loss recovery upon any such insurance, the Purchaser has not declared an event
of default with respect to this Agreement or any of the Related Agreements, then
the Company and/or such Subsidiary shall be permitted to direct the application
of such loss recovery proceeds toward investment in property, plant and
equipment that would comprise “Collateral” secured by the

 

 

NY483949.3

20389110047

06/07/2006 :lh

20

 

 

 


--------------------------------------------------------------------------------



 

Purchaser’s security interest granted by the Company and its Subsidiaries
pursuant to the Security Agreements and reaffirmed by the Company and its
Subsidiaries pursuant to the Reaffirmation Agreement or such other security
agreement as shall be required by the Purchaser, with any surplus funds to be
applied toward payment of the obligations of the Company to the Purchaser. In
the event that the Purchaser has properly declared an event of default with
respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by the Purchaser upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements, in such order as the Purchaser may determine. Any surplus (following
satisfaction of all Company obligations to the Purchaser) shall be paid by the
Purchaser to the Company or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchaser, on demand.

6.9         Intellectual Property. Each of the Company and each of its
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.

6.10       Properties. Each of the Company and each of its Subsidiaries will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each of the
Company and each of its Subsidiaries will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.11       Confidentiality. The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement. Notwithstanding the foregoing, the Company
may disclose the Purchaser’s identity and the terms of this Agreement to its
current and prospective debt and equity financing sources.

6.12       Required Approvals. For so long as twenty-five percent (25%) of the
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not, and shall not permit any of its
Subsidiaries to:

(a)          (i) directly or indirectly declare or pay any dividends, other than
(x) dividends paid to the Company or any of its wholly-owned Subsidiaries and
(y) distributions paid to members of its limited liability Subsidiaries,
(ii) issue any preferred stock that is mandatorily redeemable prior to the one
year anniversary of Maturity Date (as defined in the Note) or (iii) redeem any
of its preferred stock or other equity interests;

(b)          liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger, the Company or, in

 

 

NY483949.3

20389110047

06/07/2006 :lh

21

 

 

 


--------------------------------------------------------------------------------



 

the case of merger not involving the Company, such Subsidiary, as applicable, is
the surviving entity);

(c)          become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict the Company’s or any of its
Subsidiaries, right to perform the provisions of this Agreement, any Related
Agreement or any of the agreements contemplated hereby or thereby;

(d)          materially alter or change the scope of the business of the Company
and its Subsidiaries taken as a whole;

(e)          (i) create, incur, assume or suffer to exist any indebtedness
(exclusive of trade debt and debt incurred to finance the purchase of equipment
(not in excess of five percent (5%) of the fair market value of the Company’s
and its Subsidiaries’ assets)) whether secured or unsecured other than (x) the
Company’s obligations owed to the Purchaser, (y) indebtedness set forth on
Schedule 6.12(e) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced, and (z) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced,
so long as any lien relating thereto shall only encumber the fixed assets so
purchased and no other assets of the Company or any of its Subsidiaries; (ii)
cancel any indebtedness owing to it in excess of $50,000 in the aggregate during
any 12 month period; (iii) assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
person or entity, except the endorsement of negotiable instruments by the
Company or any Subsidiary thereof for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and

(f)          except for the creation of limited liability companies for the
purposes of holding oil and gas properties the funding of which is not provided
by the Purchaser, create or acquire any Subsidiary after the date hereof unless
(i) such Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such
Subsidiary becomes a party to a Master Security Agreement, a Stock Pledge
Agreement and a Subsidiary Guaranty in form and substance acceptable to the
Purchaser (either by executing a counterpart thereof or an assumption or joinder
agreement in respect thereof) and, to the extent required by the Purchaser,
satisfies each condition of this Agreement and the Related Agreements as if such
Subsidiary were a Subsidiary on the Closing Date.

6.13       Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:

(a)          the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(k) under the Securities Act; or

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

22

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          upon resale subject to an effective registration statement after
such Securities are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.

6.14       Opinion. On the Closing Date, the Company will deliver to the
Purchaser an opinion acceptable to the Purchaser from the Company’s external
legal counsel in the form of Exhibit C hereto. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are deemed
reasonably necessary by the Purchaser (and acceptable to the Purchaser) in
connection with the exercise of the Warrant.

6.15       Margin Stock. The Company will not permit any of the proceeds of the
Note or the Warrant to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

6.16

Financing Right of First Refusal.

(a)          The Company hereby grants to the Purchaser a right of first refusal
to provide any Additional Financing (as defined below) to be issued by the
Company and/or any of its Subsidiaries, subject to the following terms and
conditions. From and after the date hereof, prior to the incurrence of any
additional indebtedness and/or the sale or issuance of any equity interests of
the Company or any of its Subsidiaries (an “Additional Financing”), the Company
and/or any Subsidiary of the Company, as the case may be, shall notify the
Purchaser of its intention to enter into such Additional Financing. In
connection therewith, the Company and/or the applicable Subsidiary thereof shall
submit a fully executed term sheet (a “Proposed Term Sheet”) to the Purchaser
setting forth the terms, conditions and pricing of any such Additional Financing
(such financing to be negotiated on “arm’s length” terms and the terms thereof
to be negotiated in good faith) proposed to be entered into by the Company
and/or such Subsidiary. The Purchaser shall have the right, but not the
obligation, to deliver its own proposed term sheet (the “Purchaser Term Sheet”)
setting forth the terms and conditions upon which the Purchaser would be willing
to provide such Additional Financing to the Company and/or such Subsidiary. The
Purchaser Term Sheet shall contain terms no less favorable to the Company and/or
such Subsidiary than those outlined in Proposed Term Sheet. The Purchaser shall
deliver such Purchaser Term Sheet within ten business days of receipt of each
such Proposed Term Sheet. If the provisions of the Purchaser Term Sheet are at
least as favorable to the Company and/or such Subsidiary, as the case may be, as
the provisions of the Proposed Term Sheet, the Company and/or such Subsidiary
shall enter into and consummate the Additional Financing transaction outlined in
the Purchaser Term Sheet.

 

 

NY483949.3

20389110047

06/07/2006 :lh

23

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          The Company will not, and will not permit its Subsidiaries to,
agree, directly or indirectly, to any restriction with any person or entity
which limits the ability of the Purchaser to consummate an Additional Financing
with the Company or any of its Subsidiaries.

6.17       Additional Investment. The Purchaser may (at its sole option)
purchase additional notes from the Company in an aggregate principal amount of
up to $25,000,000 pursuant to substantially similar documentation as this
Agreement and the Related Agreements but in no event shall the Purchaser
purchase any additional notes from Company at a time when an Event of Default
(as defined in the Note) has occurred and is continuing.

6.18       Authorization and Reservation of Shares. The Company shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.

7.            Covenants of the Purchaser. The Purchaser covenants and agrees
with the Company as follows:

7.1         Confidentiality. The Purchaser will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.

7.2         Non-Public Information. The Purchaser will not effect any sales in
the shares of the Company’s Common Stock while in possession of material,
non-public information regarding the Company if such sales would violate
applicable securities law.

7.3         Limitation on Acquisition of Common Stock of the Company.
Notwithstanding anything to the contrary contained in this Agreement, any
Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”). The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
earlier to occur of either (a) the Company’s delivery to the Purchaser of a
Notice of Redemption (as defined in the Note) or (b) the existence of an Event
of Default (as defined in the Note).

8.

Covenants of the Company and the Purchaser Regarding Indemnification.

8.1         Company Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents,

 

NY483949.3

20389110047

06/07/2006 :lh

24

 

 

 


--------------------------------------------------------------------------------



 

affiliates, control persons, and principal shareholders, against all claims,
costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which result, arise out of or are based upon: (a) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; (b) any breach or default in
performance by Company or any of its Subsidiaries of any covenant or undertaking
to be performed by Company or any of its Subsidiaries hereunder, under any other
Related Agreement or any other agreement entered into by the Company and/or any
of its Subsidiaries and the Purchaser relating hereto or thereto; or (c) (i) the
violation of any local, state or federal law, rule or regulation pertaining to
environmental regulation, contamination or cleanup (collectively, “Environmental
Laws”), including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq. and 40 CFR
§302.1 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq., and 40 CFR §116.1 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.) and the regulations promulgated pursuant to said laws, all
as amended and relating to or affecting the Company and/or any Subsidiary and
the Company’s and/or any Subsidiary’s properties, whether or not caused by or
within the control of the Purchaser and/or (b) the presence, release or threat
of release of any Hazardous Materials (including, without limitation, asbestos,
polychlorinated biphenyls, petroleum products, flammable explosives, radioactive
materials, infectious substances or raw materials which include hazardous
constituents) on, in, under or affecting all or any portion of any property of
the Company and/or any Subsidiary or any surrounding areas, regardless of
whether or not caused by or within the control of the Purchaser.

8.2         Purchaser’s Indemnification. The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal stockholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon the Company which result, arise out of or are based upon: (i) any
misrepresentation by the Purchaser or breach of any warranty by the Purchaser in
this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by the Purchaser of any
covenant or undertaking to be performed by the Purchaser hereunder, or any other
agreement entered into by the Company and the Purchaser relating hereto.

9.

Registration Rights.

9.1         Registration Rights Granted. The Company hereby grants registration
rights to the Purchaser pursuant to the Registration Rights Agreement.

9.2         Offering Restrictions. Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), neither the Company nor any of its Subsidiaries
will, prior to the full repayment of the Note (together with all accrued and
unpaid interest and fees related thereto), (x) enter into any equity line of
credit agreement or similar agreement or (y) issue, or enter into any agreement
to issue, any securities

 

 

NY483949.3

20389110047

06/07/2006 :lh

25

 

 

 


--------------------------------------------------------------------------------



 

with a variable/floating conversion and/or pricing feature which are or could be
(by conversion or registration) free-trading securities (i.e. common stock
subject to a registration statement).

10.

Miscellaneous.

 



10.1

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)          THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

(b)          THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENTS) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENTS), OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION
10.8 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

(c)          THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE

 

 

NY483949.3

20389110047

06/07/2006 :lh

26

 

 

 


--------------------------------------------------------------------------------



 

THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION,
THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED
WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS
RELATED HERETO OR THERETO.

10.2       Severability. Wherever possible each provision of this Agreement and
the Related Agreements shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.

10.3       Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the Purchaser and the
closing of the transactions contemplated hereby to the extent provided therein.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.

10.4       Successors. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person or entity which shall
be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement. The Purchaser shall not be permitted to assign
its rights hereunder or under any Related Agreement to a competitor of the
Company unless an Event of Default (as defined in the Note) has occurred and is
continuing.

10.5       Entire Agreement; Maximum Interest. This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in

 

 

NY483949.3

20389110047

06/07/2006 :lh

27

 

 

 


--------------------------------------------------------------------------------



 

excess of such maximum shall be credited against amounts owed by the Company to
the Purchaser and thus refunded to the Company.

10.6

Amendment and Waiver.

(a)          This Agreement may be amended or modified only upon the written
consent of the Company and the Purchaser.

(b)          The obligations of the Company and the rights of the Purchaser
under this Agreement may be waived only with the written consent of the
Purchaser.

(c)          The obligations of the Purchaser and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.

10.7       Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

10.8       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:

 

(a)

upon personal delivery to the party to be notified;

(b)          when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day;

(c)          three (3) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or

(d)          one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

If to the Company, to:

Petrol Oil and Gas, Inc.
3161 E. Warm Springs Road, Suite 300
Las Vegas, Nevada 89120
Attention:         President
Facsimile:        702-434-7594

 

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

28

 

 

 


--------------------------------------------------------------------------------



 

 

 

with a copy to:

Stoecklein Law Group
402 W. Broadway, Suite 400
San Diego, California 92101
Attention:         Donald J. Stoecklein
Facsimile:        619-595-4883

If to the Purchaser, to:

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile:        345-949-8080

with a copy to:

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, New York 10022
Facsimile:        212-541-4434

and:

Scott J. Giordano, Esq.
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Facsimile:        212-407-4990

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

10.9       Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement or any Related Agreement, the
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement and/or such Related Agreement,
including, without limitation, such reasonable fees and expenses of attorneys
and accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

10.10     Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

10.11    Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.

10.12    Broker’s Fees. Except as set forth on Schedule 10.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or

 

 

NY483949.3

20389110047

06/07/2006 :lh

29

 

 

 


--------------------------------------------------------------------------------



 

finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 10.12 being
untrue.

10.13    Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement or any Related Agreement to favor any party
against the other.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

 

NY483949.3

20389110047

06/07/2006 :lh

30

 

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.

COMPANY:

PURCHASER:

PETROL OIL AND GAS, INC.

LAURUS MASTER FUND, LTD.

By:  /s/                                                            

By:  /s/                                                            

Name:                                                              

Name:                                                              

Title:                                                                

Title:                                                                

 

 

NY483949

:

 

SECURITIES PURCHASE AGREEMENT

 

 


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTE

 

 

NY483949.3

20389110047

06/07/2006 :lh

A-1

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF WARRANT

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

B-1

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

[SEPARATE LEGAL OPINIONS WILL BE

REQUIRED REGARDING TITLE AND MORTGAGES]

 

 

NY483949.3

20389110047

06/07/2006 :lh

C-1

 

 

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF ESCROW AGREEMENT

 

 

 

 

NY483949.3

20389110047

06/07/2006 :lh

D-1

 